Citation Nr: 0112009	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 through 
September 1943.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a May 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO) which denied the benefit 
sought on appeal.


FINDING OF FACT

The veteran is not shown to have residuals of any head injury 
sustained during service.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, there has been a significant change 
in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet.App. 477 
(1999).  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  
Although the veteran was informed of the evidence needed to 
establish a "well-grounded" claim, which is no longer a 
valid basis for service connection under the VCAA, the basic 
elements for establishing service connection, irrespective of 
the "well-grounded" doctrine, have remained unchanged.  The 
RO has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  In this 
regard, the veteran's service medical records are unavailable 
and the National Personnel Records Center (NPRC) has informed 
the VA that records pertaining to the veteran, if in their 
possession, were likely destroyed in a fire at their 
facility.  The NPRC has also indicated that there were no 
Surgeon General Office Records.  Under these circumstances it 
appears that all reasonable efforts have been undertaken to 
obtain the veteran's service medical records.  

In addition, the veteran was notified in a March 2000 letter 
that medical evidence of a current disability along with 
medical evidence showing that the current disability was 
related to service was needed to substantiate his claim.  
Moreover, the veteran was informed that he needed to inform 
the VA where he received treatment so that records could be 
requested.  He has also been offered an opportunity to submit 
additional evidence in support of his claim.  To this date, 
there has been no reply to these requests.  As such, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim, and the Board will proceed 
with appellate disposition on the merits.  

The veteran contends he is entitled to service connection for 
residuals of a head injury sustained while in service.  A 
veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  However, the mere fact of an in-
service injury is not enough, there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b) (2000). 

As indicated above, the veteran's service medical records are 
not available for review.  However, even assuming the veteran 
did sustain a head injury during service as he contends, 
there still must be competent medical evidence that shows he 
currently has residuals of a head injury.  No such evidence 
is of record.  Absent evidence of a current disability there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("[The veteran] apparently is of the 
belief that he is entitled to some sort of benefit simply 
because he had a disease or injury while on active service.  
That, of course, is mistaken.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.")  
(Emphasis in original.)

Based on this record, the Board finds that there is no basis 
for granting service connection for residuals of a head 
injury.  Despite a request from the RO, the veteran has 
provided no evidence that shows that he suffers from 
residuals of a head injury or a continuity of symptomatology 
after service.  The veteran has not even provided a statement 
explaining what type of residuals of a head injury he claims 
should be service connected.  Nor has he identified any 
medical evidence that would help substantiate his claim.  The 
veteran also stated in his appeal that the RO failed to 
provide him with a VA examination.  However, without the 
presence of a current disability, the need for a VA 
examination is not indicated in this case.  A VA examination 
is necessary when the record contains competent evidence of a 
current disability and some evidence that the current 
disability may be associated with military service.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, _(2000).  
Therefore, without any competent medical evidence of a 
current disability, the Board finds that service connection 
for residuals of a head injury is not warranted.


ORDER

Service connection for residuals of a head injury is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

